Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants filing of the claim amendments on 12/9/2019. Claims 3, 4 have been amended and claims 9-15 have been added new. For the sake of compact prosecution, the examiner contacted attorney Janice Logan for the election of groups. Applicants elected Group I, claims 1-7, 9-15 for examination on 11/18/2021. 
	Claims 1-15 are pending. Claim 8 is withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b), as being drawn to non-elected subject matter. The claims corresponding to the elected subject matter are 1-7, 9-15 and are herein acted on the merits.
Application Priority
This application filed 12/09/2019 is a national stage entry of PCT/JP2018/ 022847, International Filing Date: 06/15/2018, claims foreign priority to 2017-119144, filed 06/16/2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 3/1/2020, 3/10/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.

Election/Restrictions
	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
(I) Group I, claim(s) 1-7, 9-15 are drawn to the external preparation comprising lactic acid salt of lidocaine and diclofenac or a salt thereof, wherein salt of lidocaine is contained in an amount of 2-5 moles per mole of diclofenac or salt thereof.  
(II) Group II, claim 8 is drawn to the process for preparing the external preparation of claim 1, comprising: mixing lidocaine and lactic acid to provide lactic acid salt of lidocaine which is liquid at ambient temperature; and dissolving diclofenac or a salt thereof into lactic acid salt of lidocaine.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The above groups  lack unity of invention because even though the inventions of these groups require the technical feature of the external preparation comprising lactic acid salt of lidocaine and , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Yamasaki et al. (US 7,655,687) and Ishibashi et al. (US 20100234471). Yamasaki et al. teaches an external skin patch composition comprising lidocaine and diclofenac in the proportions of 5:1 respectively. Yamasaki teaches salts of lidocaine but is not explicit in teaching lactic acid salt of lidocaine. Ishibashi teaches external tape preparation comprising lactic acid salt of lidocaine. One of ordinary skill in the art would have found it obvious to use the lactic acid slat of lidocaine in Yamasaki formulation. 
Should applicant traverse on the ground that the inventions have unity of invention (87 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney Janice Logan on 11/18/2021, a provisional election was made to prosecute the invention of Group I, claims 1-7, 9-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 8 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-5, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki et al. (US 7018647 B1) in view of Ishibashi et al. (US 20100234471). 
The instant claim 1 is directed to:

    PNG
    media_image1.png
    93
    616
    media_image1.png
    Greyscale

The dependent claims is limited to specific weights of the agents, further comprises an ester, and is limited to patch, tape preparation.
The instant claim 1 is directed to an external preparation comprising lactic acid salt of lidocaine and diclofenac or a salt thereof, wherein lactic acid salt of lidocaine is contained in an amount of 2-5 moles per mole of diclofenac or a salt thereof.
Yamasaki et al. teaches an external skin patch, comprising a substrate and a drug reservoir layer coated on the substrate, in which the drug reservoir layer comprises (1) an adhesive gel base which comprises a water soluble polymeric material, a crosslinking agent, 20 to 60% by weight of water based upon the total weight of the adhesive gel base and a humectant as essential components together with (2) medicinal components comprising a local anesthetic and a nonsteroidal antiphlogistic analgesic agent (See abstract, claim 1). The local anesthetic include lidocaine and the antiphlogistic analgesic agent include diclofenac (See Example 1). 
Yamasaki in col. 6, Table 1 teaches external skin patch comprising lidocaine and diclofenac in the proportion of 5:1. The adhesive gel may include additional 
Yamasaki is not explicit in teaching the lidocaine salt as lactic acid salt of lidocaine. 
Ishibashi et al. teaches tape preparation comprising a lactic acid salt of lidocaine (See claims 1, 7). The reference teaches lidocaine as local anesthetic and various external preparations are known in the art [0002]. The reference teaches that a lactic acid salt of lidocaine (an equimolar salt) produces an ionic liquid (an ambient temperature molten salt) and have also found that formulating the ionic liquid of lidocaine into a tape preparation causes no precipitation of a lidocaine crystal in the base in the tape preparation even in a high concentration of lidocaine, and that lidocaine in the form of an ionic liquid to make the skin permeability thereof higher than otherwise [0007]. The transdermal absorption promotion agent include isopropyl myristate, isopropyl palmitate, diisopropyl adipate, methyl laurate, diethyl sebacate and propylene carbonate [0045], Table 4, [0079]. 
From the teachings of Ishibashi a person of ordinary skill in the art before the effective filing date of the invention would have found it obvious to use the lactic acid salt of lidocaine in Yamasaki’s formulation because (i) Ishibashi teaches external tape preparation comprising anesthetic lactic acid salt of lidocaine (ii) formulating the ionic liquid of lidocaine into a tape preparation causes no precipitation of a lidocaine crystal. 
One of ordinary skill in the art would have been motivated to use lactic acid salt of lidocaine in Yamasaki’s formulation that comprises lidocaine and diclofenac and 
Yamasaki teaches 5:1 of lidocaine salt and diclofenac in proportion. Hence, a person of ordinary skill in the art would have found it obvious to formulate an external preparation as in the instant claims in an amount of 5 moles of lactic acid salt of lidocaine per mole of diclofenac. Claim 1 would have been obvious over the combined teachings of Yamasaki and Ishibashi. 
As to claims 2-3, 9 if the amount of lidocaine is about 5% and the amount of diclofenac is 1% in the external patch formulated from the combined prior art then the claims are addressed. 
As to claims 4-5, 10-11 Yamasaki teaches the composition can comprise additional component, isopropyl myristate and Ishibashi teach transdermal absorption promotion agent include isopropyl myristate, methyl laurate etc. Thus, one of ordinary skill in the art would have found it obvious to add such ester(s) in the composition. 	

Claims 6, 7, 12-15 rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki et al. (US 7018647 B1) in view of Ishibashi et al. (US 20100234471) and further in view of Chiang et al.  (US 20090297591)
The instant claims 6, 12-15 are limited to external matrix type patch (tape). 
Yamasaki and Ishibashi teachings discussed as above. The references do not teach the external preparation as matrix type patch or tape. 

From Chiang a person of ordinary skill in the art would found it obvious to formulate the external preparation comprising lidocaine salt and diclofenac as the matrix type patch because Chiang teaches transdermal matrix patches comprising pharmacologically active agents such as lidocaine and diclofenac for drug delivery.
As to claims 6, 12-15, one of ordinary skill in the art would have been motivated to formulate the external preparation as a matrix type patch preparation e.g. tape to increase the rate of skin permeation of a pharmaceutical compound and deliver the therapeutic to subjects. As to claim 7, the adhesive layer comprises a polymer with a dispersed solution comprising lactic acid salt of lidocaine and diclofenac, Chiang explicitly teaches mixing at least one pharmaceutically inactive ingredient to form a . 

Claims 1-7, 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nardi et al. (WO 2018/141661, effective filing date 31 Jan 2017, priority date) in view of Ishibashi et al. (US 20100234471).
The instant claim 1 as above. 
Nardi teachings relates to a pharmaceutical patch comprising lidocaine and diclofenac for treating neuropathic pain (Abstract). The lidocaine constituent and diclofenac constituent range from about 7:1 to 4:1 [0012]. Lidocaine and Diclofenac exert a synergistic action in the treatment of pain once they are simultaneously applied topically onto the skin, hence the invention providing benefit to the patient by means of co-administration in a topical formulation, such as a pharmaceutical topical patch [0013]. For the purpose of the specification, the expression "Lidocaine constituent" refers to Lidocaine in a non-salt form or to Lidocaine in form of a physiologically-acceptable salt [0049] and the diclofenac also can be in non-salt and salt form [0039]. The Lidocaine constituent and the Diclofenac constituent are contained in an adhesive layer (matrix patch) of the pharmaceutical patch according to the invention. A matrix patch contains the pharmacologically active ingredient in a matrix [0028]. The adhesive layer containing the lidocaine constituent and the diclofenac constituent may be present in form of a liquid, a semisolid, or a solid polymer matrix [0032]. In a preferred embodiment, the adhesive layer comprises a liquid, preferably water, containing the Lidocaine constituent and the Diclofenac constituent in form of a solution or suspension 
Nardi et al. is not explicit in teaching the lidocaine salt as lactic acid salt of lidocaine. 
Ishibashi et al. teaches tape preparation comprising a lactic acid salt of lidocaine (See claims 1, 7). The reference teaches lidocaine as local anesthetic and various external preparations are known in the art [0002]. The reference teaches that a lactic acid salt of lidocaine (an equimolar salt) produces an ionic liquid (an ambient temperature molten salt) and have also found that formulating the ionic liquid of lidocaine into a tape preparation causes no precipitation of a lidocaine crystal in the base in the tape preparation even in a high concentration of lidocaine, and that lidocaine in the form of an ionic liquid to make the skin permeability thereof higher than otherwise [0007]. The transdermal absorption promotion agent include isopropyl myristate, isopropyl palmitate, diisopropyl adipate, methyl laurate, diethyl sebacate and propylene carbonate [0045], Table 4, [0079]. 
From the teachings of Ishibashi a person of ordinary skill in the art before the effective filing date of the invention would have found it obvious to use the lactic acid salt of lidocaine in Nardi’s formulation because (i) Ishibashi teaches external tape 
One of ordinary skill in the art would have been motivated to use lactic acid salt of lidocaine in Nardi’s formulation that comprises lidocaine and diclofenac and would have had a reasonable expectation of success in formulation of the instant external preparation. Further one of ordinary skill in the art would have been motivated to use lactic acid salt of lidocaine pharmaceutical salt in the formulation to make a composition that causes no precipitation of a lidocaine crystal. 
Nardi teaches 7:1 to 4:1 of lidocaine salt and diclofenac for formulation. Hence, a person of ordinary skill in the art would have found it obvious to formulate an external preparation as in the instant claims in an amount of 4-5 moles of lactic acid salt of lidocaine per mole of diclofenac. Claim 1 would have been obvious over the combined teachings of Nardi and Ishibashi. 
As to claims 2-3, 9 if the amount of lidocaine is about 5% and the amount of diclofenac is 1% in the external patch formulated from the combined prior art then the claims are addressed. 
As to claims 4, 5, 10-11 Nardi teaches the composition can comprise intradermal penetration enhancers, e.g. fatty acid ester, isopropyl palmitate and Ishibashi teach transdermal absorption promotion agent include isopropyl myristate, isopropyl palmitate etc. Thus one of ordinary skill in the art would have found it obvious to add such ester(s) in the composition. 	
As to claims 6, 12-15, one of ordinary skill in the art would have been motivated to formulate the external preparation as a matrix type patch preparation, e.g. tape to 

Note: The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20060067958 teaches pharmaceutical topical gel composition comprising lidocaine and diclofenac. US 6455066 teaches intradermal topical local anesthetic composition that comprises lidocaine or its salts. The composition can include other drugs that has local anesthetic effects, e.g. diclofenac. The composition can be matrix-patch type. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 

The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627